DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed 10/6/2022, with respect to the claims rejected under 35 USC 112(b) have been fully considered and are persuasive.  The prior rejection of claims under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments with respect to claims rejected previously under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for matter specifically challenged in the argument. Applicant’s arguments filed 10/26/2022 regarding claims 1-21 are drawn to amended subject matter and are addressed in the claim rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0015860 A1 to Reaux (hereinafter “Reaux”) in view of US 20100146679 A1 to Heli (hereinafter “Heli”), and in further view of US 5,502,516 to Elterman (hereinafter “Elterman”). 
	For claim 1, Reaux discloses  a visor system (17) for a personal protection system (para 0013), the visor system comprising: 
a base film (lens 18 of thin polymeric sheet, paras 0017-0018); and 
a first removable film (lens protector 26) mechanically bonded to an outer-facing surface of the base film (para 0022) via a first plurality of mechanical bond points (para 0025), wherein gaps are present between adjacent mechanical bond points (the adhesive 32 may be applied to only portions of the layers 27, such as strips or sections along the periphery or interior sections of the layers and the adhesive may be applied as continuous or non-continuous sections or strips, para 0027). 
Reaux does not specifically disclose the first plurality of mechanical bonding points are without an adhesive.
	However, attention is directed to Heli teaching an analogous shield for the face and eyes (abstract of Heli) comprising a similar plurality of flexible, transparent, liquid-impervious sheet material (para 0025 of Heli). Specifically, Heli teaches each sheet 12A-12C is releasable attached to the sheet below it in the stack and to the band via adhesive or ultrasonic welding, a non-adhesive means of attaching sheets (para 0025 and 0027 of Heli). Heli shows that shows that adhesive and ultrasonic welding are equivalent means known in the art for securing a plurality of flexible, transparent, liquid-impervious sheet material to each other and to the mounting structure. In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Heli represents evidence that ultrasonic welding, a non-adhesive means of attaching sheets, and adhesive bonding are art-recognized equivalent means for securing flexible sheets on a face shield and to each other. Therefore, because these two securing means are art-recognized equivalents, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the adhesive bonding of Reaux would be substituted for the ultrasonic welding of Heli. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Reaux does not specifically disclose further wherein the first plurality of mechanical bond points have a height ranging from about 0.4 centimeters to about 0.9 centimeters or a diameter ranging from about 0.5 centimeters to about 2 centimeters.
	However, as discussed above, Reaux does teach the layers 27 may be formed simply as strips or sections and the adhesive may be applied as non-continuous sections or strips. Attention is also directed to Elterman teaching a light shield wherein an adhesive is used which provides for a minimum of residue on the lens and the shield is preferably affixed to the lens in such a way that there is a minimum of optical interference (abstract of Elterman). Elterman teaches adhesive strips permit affixation of additional shield layers onto the lens and permits multiple removals of the shield (col. 3, lines 4-12 of Elterman). Notably, Elterman teaches the strips may be circular (col. 6, lines 33-48 of Elterman) or other shapes (col. 6, lines 49-64, also see figs. 3-10 of Elterman), a width in the order of magnitude of 1/8 to 3/8 of an inch (col. 13, lines 29-43 of Elterman), and that different dimensions, placement, or shapes of the strips may also be appropriate for aesthetic reasons (col. 8, lines 32-48 of Elterman). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Reaux would be modified wherein the first plurality of mechanical bond would comprise any of the shapes, or a width of 1/8 to 3/8 of an inch, as taught by Elterman, for purposes of providing a desired aesthetic and for minimizing optical interference. Therefore, Reaux, as modified by Elterman, teaches the general conditions of the claimed invention and it would have been obvious to modified the dimensions of the mechanical bond points into the claimed dimensions since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Also, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. A Change in aesthetic (ornamental) design generally will not support patentability. In re Seid, 73 USPQ 431.

	For claim 2, the modified Reaux teaches the visor system of claim 1, wherein the first removable film includes a tab (paras 0020-0024), wherein the tab facilitates removal of the first removable film from the base film (para 0022).  
	
	For claim 3, the modified Reaux teaches the visor system of claim 1, wherein the base film and the first removable film are transparent (para 0022). 

	For claim 4, the modified Reaux teaches the visor system of claim 1, wherein the base film comprises a polyester or a polycarbonate (paras 0018, 0021-0022). 

For claim 5, the modified Reaux teaches the visor system of claim 1, wherein the first removable film comprises a polyester or a polycarbonate (paras 0018, 0021-0022).

For claim 6, the modified Reaux teaches the visor system of claim 1, wherein the first plurality of mechanical bond points are ultrasonic bond points (See discussion for claim 1 above).  

	For claim 7, the modified Reaux does not specifically disclose the visor system of claim 1, wherein the gaps permit penetration of ethylene oxide gas between the base film and the first removable film. However, the recitation “permit penetration” is considered functional and does not positively recite a structural limitation (“ethylene oxide gas”), but instead, requires an ability to so perform and/or function. As Reaux teaches gaps are present between adjacent mechanical bond portions (see discussion for claim 1), there would be a reasonable expectation for the structure to perform such functions. 
the absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable (MPEP 2114). A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114). 

For claim 8, the modified Reaux teaches the visor system of claim 1, wherein the base film defines a perimeter and the first removable film defines a perimeter, wherein the perimeter of the first removable film is contained completely within the perimeter of the base film (See fig. 1). 

	For claim 9, the modified Reaux teaches the visor system of claim 8, wherein the first plurality of mechanical bond points are located about the perimeter of the first removable film (para 0027). 

	For claim 10, the modified Reaux teaches the visor system of claim 1, further comprising a second removable film (lens protector film layers 27; FIG. 2), wherein the second removable film is mechanically bonded to the first removable film via a second plurality of mechanical bond points (paras 0022 and 0025), wherein gaps are present between adjacent mechanical bond points (the adhesive 32 may be applied to only portions of the layers 27, such as strips or sections along the periphery or interior sections of the layers and the adhesive may be applied as continuous or non-continuous sections or strips, para 0027).  

	For claim 11, the modified Reaux teaches the visor system of claim 10, wherein the second removable film includes a tab (paras 0020-0024), wherein the tab facilitates removal of the second removable film from the first removable film (para 0022). 

	For claim 12, the modified Reaux teaches the visor system of claim 10, wherein the second removable film is transparent (para 0022).  

	For claim 13, the modified Reaux teaches the visor system of claim 10, wherein the second removable film comprises a polyester or a polycarbonate (paras 0018, 0021-0022).  

For claim 14, the modified Reaux does not specifically disclose the visor system of claim 10, wherein the second plurality of mechanical bond points are ultrasonic bond points. 
However, Reaux does teach different portions of the visor system, including the shield 17, are coupled to other portions of the device 10 through various means, such as ultrasonic welding, thermal bonding, permanent and repositionable adhesives, stapling, riveting, stitching, hook and loop fasteners (eg. Velcro.RTM.), snaps, slots and pegs, etc.; para 0017, 0031, and 0038). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the second plurality of mechanical bond points are ultrasonic bond points since the location of mechanical bonds are considered an obvious design choice and ultrasonic welding is a common technique in the art used for bonding together portions of personal protection equipment. 

	For claim 15, the modified Reaux does not specifically disclose the visor system of claim 10, wherein the gaps permit penetration of ethylene oxide gas between the first removable film and the second removable film.  However, the recitation “permit penetration” is considered functional and does not positively recite a structural limitation (“ethylene oxide gas”), but instead, requires an ability to so perform and/or function. As Reaux teaches gaps are present between adjacent mechanical bond portions (see discussion for claim 10), there would be a reasonable expectation for the structure to perform such functions. The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable (MPEP 2114). A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114). 

	For claim 16, the modified Reaux teaches the visor system of claim 10, wherein the base film defines a perimeter and the second removable film defines a perimeter, wherein the perimeter of the second removable film is contained completely within the perimeter of the base film (see fig. 1). 

	For claim 17, the modified Reaux teaches the visor system of claim 16, wherein the second plurality of mechanical bond points are located about the perimeter of the second removable film (para 0027). 

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Reaux in view of Heli, Elterman, and in further view of US 2017/0072083 A1 to Antoine (hereinafter “Antoine”). 
	For claim 18, the modified Reaux does not specifically disclose the visor system of claim 1, wherein the visor system is ethylene oxide gas sterilized. However, Reaux does teach the devices may be sterile or sterilizable and Sterilization may be done through sterilization techniques that are well known in the art, such as chemical, radiation or heat sterilization methods and the devices may be packaged in a manner to maintain the sterile integrity of the device until they are needed, para 0048). 
	Further attention is directed to Antoine teaching a packaging for sterile products (abstract of Antoine) and that known sterilization treatment methods include subjecting the article with a suitable gas, such as ethylene oxide (para 0002 of Antoine). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the visor system is sterilized with ethylene oxide gas for purposes of sterilizing the visor system, as taught by Reaux and Antoine. 

For claim 19, the modified Reaux teaches a surgical hood comprising the visor system of claim 1 (para 0037-0038). 
Reaux does not specifically disclose wherein the surgical hood and the visor system are ethylene oxide gas sterilized.
However, Reaux does teach the devices may be sterile or sterilizable and Sterilization may be done through sterilization techniques that are well known in the art, such as chemical, radiation or heat sterilization methods and the devices may be packaged in a manner to maintain the sterile integrity of the device until they are needed, para 0048). 
	Further attention is directed to Antoine teaching a packaging for sterile products (abstract of Antoine) and that known sterilization treatment methods include subjecting the article with a suitable gas, such as ethylene oxide (para 0002 of Antoine). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the visor system is sterilized with ethylene oxide gas for purposes of sterilizing the visor system, as taught by Reaux and Antoine. 

	For claim 20, the modified Reaux does not specifically disclose a surgical gown comprising an integrated surgical hood and the visor system of claim 1, wherein the surgical gown, the integrated surgical hood, and the visor system are ethylene oxide gas sterilized.  
	However, Reaux does teach the device is for use in surgical or medical environments or in clean room or other sterile environments and the face mask 12 may be that such as used in industrial or non-medical applications or environments for preventing the inhalation of dust, debris or other airborne particles (para 0013). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein a personal protection system including a surgical gown and a separate surgical hood comprising the visor system of claim 1 since the implementation of the device with a surgical gown and hood is a simple implementation and well within the level of ordinary skill for purposes of maintaining a sterile environment in medical settings. 
Further attention is directed to Antoine teaching a packaging for sterile products (abstract of Antoine) and that known sterilization treatment methods include subjecting the article with a suitable gas, such as ethylene oxide (para 0002 of Antoine). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the personal protection system is sterilized with ethylene oxide gas for purposes of sterilizing the system, as taught by Reaux and Antoine. 

For claim 21, the modified Reaux discloses a personal protection system including a surgical gown and a separate surgical hood comprising the visor system of claim 1 (paras 0037-0038) 
	With respect to wherein the personal protection system is ethylene gas sterilized in a single package, Reaux does teach the devices may be sterile or sterilizable and Sterilization may be done through sterilization techniques that are well known in the art, such as chemical, radiation or heat sterilization methods and the devices may be packaged in a manner to maintain the sterile integrity of the device until they are needed, para 0048). 
	Further attention is directed to Antoine teaching a packaging for sterile products (abstract of Antoine) and that known sterilization treatment methods include subjecting the article with a suitable gas, such as ethylene oxide (para 0002 of Antoine). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the personal protection system is sterilized with ethylene oxide gas for purposes of sterilizing the system, as taught by Reaux and Antoine. 
The recitation “single use” is considered functional and does not positively recite a structural limitation, but instead, requires an ability to so perform and/or function. There would be a reasonable expectation for the structure to perform such functions of a single use, since a wearer need only don the system once. 
The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable (MPEP 2114). A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732